13-4470
         Khakon v. Holder
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A087 995 425
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _____________________________________
12
13       MOHAMMED KHAKON,
14                Petitioner,
15
16                          v.                                  13-4470
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                  Thomas V. Massucci, New York, New
25                                        York.
26
27       FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney
28                                        General; Jennifer L. Lightbody,
29                                        Senior Litigation Counsel; Edward E.
 1                          Wiggers, Trial Attorney, Office of
 2                          Immigration Litigation, United
 3                          States Department of Justice,
 4                          Washington D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Mohammed Khakon, a native and citizen of

11   Bangladesh, seeks review of a November 8, 2013, decision of

12   the BIA, affirming the November 15, 2011, decision of an

13   Immigration Judge (“IJ”), denying his application for

14   asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).     In re Mohammed Khakon,

16   No. A087 995 425 (B.I.A. Nov. 8, 2013), aff’g No. A087 995

17   425 (Immig. Ct. N.Y. City Nov. 15, 2011).    We assume the

18   parties’ familiarity with the underlying facts and

19   procedural history in this case.

20       Under the circumstances of this case, we have reviewed

21   both the BIA’s and IJ’s opinions.     See Zaman v. Mukasey, 514

22 F.3d 233, 237 (2d Cir. 2008)(per curiam).    The applicable

23   standards of review are well established.     See 8 U.S.C.

24   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-

25   66 (2d Cir. 2008)(per curiam).     For asylum applications

                                  2
 1   governed by the REAL ID Act, the agency may, “[c]onsidering

 2   the totality of the circumstances,” base a credibility

 3   finding on inconsistencies in the asylum applicant’s

 4   statements and other record evidence “without regard to

 5   whether” they go “to the heart of the applicant’s claim.”

 6   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

 7   64.   Here, substantial evidence supports the agency’s

 8   determination that Khakon was not credible.

 9         The IJ properly relied on the multiple inconsistences

10   between Khakon’s statements and documentary evidence.          See

11   Xiu Xia Lin, 534 F.3d at 167.       Khakon’s asylum application

12   and hearing testimony differed as to the location of an

13   injury he suffered during an alleged attack on a Bangladesh

14   National Party meeting.   Letters from family and friends

15   also provided differing locations for the injury.       This

16   inconsistency goes to the heart of Khakon’s claim of

17   political persecution because it relates to his main

18   allegation of harm.   See Xiu Xia Lin, 534 F.3d at 163-64;

19   Xian Tuan Ye v. Dep't of Homeland Sec., 446 F.3d 289, 295

20   (2d Cir. 2006)(per curiam).

21         The agency’s determination is further supported by

22   additional inconsistences and Khakon’s lack of familiarity


                                     3
 1   with his own documentary evidence.    Khakon did not know when

 2   his father died, but he submitted an affidavit just a few

 3   weeks before his merits hearing providing an exact date for

 4   his father’s death.   He also could not remember how he

 5   obtained the documents he submitted in support of his claim,

 6   and he could not explain how his birth certificate could

 7   have been issued in 2011 when the face of the certificate

 8   itself reflected a 2008 issuance date.    Combined, the

 9   inconsistencies regarding the injury and these additional

10   problems with the documentary evidence are adequate support

11   for the agency’s credibility determination.    See Xiu Xia

12   Lin, 534 F.3d at 163-64.

13       Moreover, Khakon’s argument that the IJ should have

14   given greater weight to the report of his psychiatrist, Dr.

15   Reich, and credited Dr. Reich’s notation of a scar on

16   Khakon’s leg is without merit.    The report merely states

17   that Khakon has a scar on his leg.    It does not resolve the

18   inconsistency between his testimony and application

19   concerning the particular location of his injuries.

20       Khakon also argues that the agency should have

21   considered the letter submitted by his doctor in Bangladesh.

22   While this letter does corroborate Khakon’s testimony that


                                   4
 1   the injury was to his left ankle, it was submitted late with

 2   a postmark from the United Arab Emirates, not Bangladesh,

 3   and prepared in 2011, two years after the injury.

 4   Furthermore, it does not resolve the inconsistency in

 5   Khakon’s application. Moreover, an IJ is under no obligation

 6   to “expressly parse or refute” every piece of evidence in

 7   the record.   See Wei Guang Wang v. B.I.A., 437 F.3d 270, 275

 8   (2d Cir. 2006) (quoting Xiao Ji Chen v. U.S. Dep't of

 9   Justice, 434 F.3d 144, 160 n.13 (2d Cir. 2006)).

10       Khakon now raises an additional argument.     He contends

11   that Dr. Reich’s diagnoses of Post-Traumatic Stress Disorder

12   and Major Depressive Disorder account for his difficulty

13   remembering where he was injured and when his father died.

14   Even assuming this argument is exhausted, it is without

15   merit.   The IJ did rely on the report, noting that Dr. Reich

16   found Khakon to have no cognitive disabilities.     In any

17   event, the diagnoses do not explain why Khakon filed a sworn

18   affidavit providing an exact date for his father’s death if

19   he could not remember when his father died.

20       Considering the totality of circumstances, including

21   the inconsistencies and Khakon’s inability to identify the

22   source of many of his supporting documents, substantial


                                   5
 1   evidence supports the agency’s adverse credibility

 2   determination.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin,

 3 534 F.3d at 165-66.   Accordingly, the agency did not err in

 4   denying Khakon asylum, withholding of removal, and CAT

 5   relief because those claims were based on the same factual

 6   predicate.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

 7   2006).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.    Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    6